Filed by Altimo Holdings & Investments Ltd. This communication is filed pursuant to Rule 425 under the Securities Act of 1933, as amended. Subject Company: Open Joint Stock Company “Vimpel-Communications” Commission File No.:1-14522 "The combined company will be one of the largest global players dominated by Russian capital" Alexey Reznikovich, CEO of Altimo, on the outcome of its five-year conflict with Telenor KOMMERSANT-ONLINE, November 2, 2009 Interview taken by Anna Balashova and Vladimir Lavitsky By announcing the combination of their assets within VimpelCom Ltd., Altimo (which manages the telecommunications assets of Alfa Group) and Telenor, the principal shareholders of Russia's VimpelCom and Ukraine's Kyivstar, put an end to their five-year corporate conflict. In an interview with Kommersant, ALEXEY REZNIKOVICH, Altimo's CEO, explains what has prevented the reconciliation of thesedifferences for so many yearsand outlines the new strategic goals facing Altimo. — The conflict between Altimo and Telenor has lasted five years. All this time you have been discussing a wide variety of asset combination or swap options. Can you say now how many such options there really were? — A lot. But the principal option remained the same, namely merging VimpelCom and Kyivstar. It was clear from the very beginning that VimpelCom is a very successful company but with no presence — or let's say not a very strong presence — on the Ukrainian market. VimpelCom and Kyivstar have the same controlling shareholders, and logically it made sense to merge the companies. This has always been the main option around which negotiations were organized. Concurrently, we would discuss other options, such as an asset swap. — What was it that prevented the conflict from being resolved for all these years? — VimpelCom and Kyivstar had shareholders agreements allowing each party to block key decisions. But there was no reverse mechanism to unblock a decision. Telenor would put forward an initiative, we would block it, and vice versa. The agreement that we have signed with Telenor defines mechanisms at the level of the Board of Directors and the Shareholders' Meeting which can resolve differences. Moreover, there is no qualified majority requirement as there was in VimpelCom. Nearly all matters are resolved by a simple majority vote. If we disagree with Telenor, there are independent directors who can side with either of the parties, and the issue will be resolved. We have attempted to design a structure that would make the interests of Altimo and Telenor virtually identical. In Kyivstar, Telenor was the controlling shareholder, and they regarded Kyivstar as a branch of Telenor for all intents and purposes rather than as an independent company. In VimpelCom, they held approximately 30% and have always thought that they would buy an additional interest at some point and turn the company into another branch of Telenor. This is a normal, expansionist model for a group like Telenor. But our interest as a financial investor was to maintain the company's independence, so that neither Telenor nor anyone else would control it. We believe companies do not achieve the best results possible if they have dominant shareholders, especially if such shareholders are industrial players with their own particular interests. The new company has no controlling shareholders. We have agreed with Telenor that for a fairly long period of time [five years — Kommersant] neither of us may buy additional shares. —
